UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6732



JESSIE BENJAMIN KINDLEY, SR.,

                                              Plaintiff - Appellant,

          versus


SERGEANT HICKS, Corrections Officer; SGT.
COLEMAN, Corrections Officer; CORPORAL HYTE,
Corrections    Officer;    CORPORAL    BOWERS,
Corrections Officer; SERGEANT LEA, Corrections
Officer; RON ANGELONE, Executive Director;
DOCTOR WRAY, Physician - Mecklenburg Medical;
DOCTOR STURMER, Physician; MRS. WETHERBEE,
Head Nurse - Mecklenburg Medical; SERGEANT
FAGAN, Internal Affairs,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-01-768-2)


Submitted:   September 5, 2002        Decided:    September 10, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jessie Benjamin Kindley, Sr., Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

        Jessie Benjamin Kindley, Sr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.               We

have reviewed the record and the district court’s opinion and find

no reversible error.          Accordingly, we deny Kindley’s motions for

discovery and production of documents and affirm on the reasoning

of the district court. See Kindley v. Hicks, No. CA-01-768-2 (E.D.

Va. Apr. 30, 2002).           We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented    in   the

materials      before   the    court   and   argument   would   not   aid   the

decisional process.




                                                                      AFFIRMED




                                        2